     Case: 1:20-cr-00362 Document #: 19 Filed: 02/09/21 Page 1 of 3 PageID #:52




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA                 )
                                         )       No. 20 CR 362
             v.                          )
                                         )       Judge Jorge L. Alonso
AHMAD al-SHAHMAN                         )


   UNOPPOSED MOTION FOR BOND AND PRE-SENTENCE PAYMENT

       The United States of America, by its attorney, John R. Lausch, Jr., United

States Attorney for the Northern District of Illinois, pursuant to 28 U.S.C. '' 2041

and 2042, moves this Court for an order directing the Clerk of the Court to accept a

bond payment to be held pending resolution of this mater, and a pre-sentence

payment toward the criminal financial obligations to be imposed in the above-

captioned case, and in support state as follows:

       1.     The defendant has been charged via superseding indictment with one

count of tax evasion, in violation of 26 U.S.C. § 7201 and two counts of failing to file

a tax return, in violation of 26 U.S.C. § 4203 (R. #7). The parties anticipate that the

defendant will plead guilty, pursuant to a written plea agreement, to tax evasion

(Count Three) from the Netherlands where he is currently detained pending

extradition. In order to facilitate the change of plea, the government will withdraw

the extradition request and the defendant will plead guilty upon release by the Dutch

authorities. In order to ensure that the defendant does not flee prior to his change of

plea hearing, the defendant has agreed to post a $150,000 cash bond with the Clerk

of the Court. The parties have agreed that, upon the filing of the Judgment and

                                             1
    Case: 1:20-cr-00362 Document #: 19 Filed: 02/09/21 Page 2 of 3 PageID #:53




Conviction Order, the cash bond will be returned to defendant’s counsel who will in

turn return the bond to the defendant.

       2.    In addition, pursuant to the written plea agreement, the defendant will

submit his restitution payment to the Clerk of the Court prior to the change of plea

hearing.

       3.    Defendant has further agreed to pay the $100 special assessment prior

to the change of plea hearing.

       4.    Defendant or another representative party may submit payment by

cash, cashier=s check, or money order made payable to the Clerk of the Court with 20

CR 362 noted on each payment mailed or delivered to:

             Clerk of the Court for the Northern District of Illinois
             219 South Dearborn Street, 20th Floor
             Chicago, Illinois 60604

       5.    Pursuant to 28 U.S.C. ' 2041, the defendant or another representative

party are authorized to pay such funds into the Court Registry, and the Clerk of Court

is authorized to accept and hold such funds until the time of sentencing.

       6.    Further, pursuant to 28 U.S.C. ' 2042, the United States requests an

order that upon the entry of a criminal judgment in this case, the Clerk of the Court

is to withdraw and apply the deposited funds to the criminal financial obligations

imposed against the defendant.

       WHEREFORE, the United States moves this court for an order directing the

Clerk of the Court to: 1) accept payment of a $150,000 cash bond from defendant or

any other representative party, and to return the bond to counsel for defendant upon


                                          2
    Case: 1:20-cr-00362 Document #: 19 Filed: 02/09/21 Page 3 of 3 PageID #:54




entry of the Judgment and Conviction order; and 2) accept a restitution and special

assessment payment from the defendant, or any other representative party, pending

entry of the Judgment and Conviction order in this case, and thereafter to withdraw

and apply the deposited funds to the defendant’s criminal financial obligation.

                                       Respectfully submitted,

                                       JOHN R. LAUSCH, JR.
                                       United States Attorney

                                By:    /s/ Barry Jonas
                                       BARRY JONAS
                                       TIFFANY ARDAM
                                       Assistant U.S. Attorneys
                                       219 South Dearborn St., Rm. 500
                                       Chicago, Illinois 60604
                                       (312) 886-8027

Dated: February 9, 2021




                                          3
